PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/740,520
Filing Date: 28 Dec 2017
Appellant(s): KARTHIKEYAN et al.



__________________
Raymond Y. Mah
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 08/31/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/31/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

In response to applicant’s argument in pages 10-12, the applicant asserts that “It is clear that, if Karthikeyan does not teach one or more parameters which are indirectly linked to the performance of the network as acknowledged by the Office Action, it also cannot teach defining a plurality of parameter value bins encompassing a respective range of parameters values for such indirectly linked parameters, let alone “assigning each of a plurality of routes through the communications network to one of the plurality of parameter value bins based on an average value for the one or more indirect parameters for that route as compared to the respective ranges of parameter values encompassed by the plurality of parameter value bins” as further required by independent claim 1.” 
In response to applicant's argument in pages 10-11 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Loss, jitter and delay are direct parameters…indirect parameter (such as resilience, cost or energy consumption)) are not recited in the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
“one or more parameters which are indirectly linked to the performance of the network” is to be given the broadest reasonable interpretation. One can argue in one example that loss would affect delay since in case of retransmission. Therefore, loss would indirectly effect delay, which delay would consider as performance of the network, therefore loss would indirectly effect performance of the network. In another example is jitter would induce packet loss. Therefore, jitter would indirectly effect loss, which loss would consider as performance of the network, therefore jitter would indirectly effect performance of the network. With given interpretation, Karthikeyan would teach the claim. 
But, as indicated in the office action in interpretation of the claim with loss, jitter and delay in Karthikeyan as “one or more parameters which linked to the performance of the network”, which does not explicitly indicating loss, jitter and delay indirectly linked to the performance of the network. 
 
In response to applicant’s argument in pages 12-17, the applicant asserts that “A person skilled in the art would not have been motivated to modify Karthikeyan’s teachings in view of Bhattacharya’s teachings to arrive at “defining a plurality of parameter value bins for one or more parameters which are indirectly linked to the performance of the network, wherein each of the parameter value bins encompasses a respective range of parameter values; [and] assigning each of a plurality of routes 
First, as indicate by the office action, Karthikeyan teaches “defining a plurality of parameter value bins for one or more parameters which are linked to the performance of the network, wherein each of the parameter value bins encompasses a respective range of parameter values; assigning each of a plurality of routes through the communications network to one of the plurality of parameter value bins based on an average value for the one or more parameters for that route as compared to the respective ranges of parameter values” with the exception of one or more parameters which are indirectly linked to the performance of the network. 
As indicated by par. 94, 95, 96 of BHATTACHARYA teaches using the normalized energy in assigning the route, which further indicated by par. 2, of BHATTACHARYA “…energy… the cooling system may not be able to reduce the temperature below a safe point, leading to malfunctioning of hardware components in a packet forwarding data path. When the hardware components malfunction, the data path malfunctions, causing data traffic drops, traffic mis-forwarding, and/or loss of traffic” and par. 3, “Thermal effects on data traffic that can result in traffic drops, traffic mis-forwarding, and/or loss of traffic are not conventionally considered a TE link metric, and are not used for constrained path calculation of traffic engineered label switched paths (TE-LSPs)”, and par. 91, the normalized energy indirectly effect the performance of the network and using the normalized energy in assigning the route for 
Wherein in par. 94, 95, 96 of BHATTACHARYA, the energy efficiency is compare to a required threshold, which indicating a range of energy efficiency to the required threshold that can be implemented in bins. Given that, one of ordinary skill in the art would able to implement the normalized energy as value bins as disclosed in table 1, page 5 line 10-27, page 6 lines 19-32, page 10 lines 10-16, lines 23-30, page 11 line 16 
Also as indicated by the office action, Karthikeyan discloses using the expected or average of the capacity to assign route as in table 1, page 5 line 10-27, page 6 lines 19-32, page 12 lines 24-page 13 line 2. And as indicated by par. 94, 95, 96 of BHATTACHARYA, using the normalized energy for assigning route or using the normalized indirect parameter for assigning route, which similar to Karthikeyan that using average capacity for assigning route. Given that, one of ordinary skill in the art would able to average the energy as averaging the parameter as disclosed in table 1, page 5 line 10-27, page 6 lines 19-32, page 12 lines 24-page 13 line 2 of Karthikeyan to “assigning each of a plurality of routes through the communications network to one of the plurality of parameter value bins based on an average value for the one or more indirect parameters for that route as compared to the respective ranges of parameter values encompassed by the plurality of parameter value bins.”
The applicant further asserts in pages 13-15 that “…The Office Action further alleges that the skilled person’s motivation for combining these documents would have been “‘to mitigat[e] traffic loss due to power or energy (Bhattacharya par. 6).” However, Appellant respectfully disagrees with this allegation.” Examiner respectively disagrees since using energy as parameter in consider route would able to mitigate traffic loss as result of thermal effect being disclosed by BHATTACHARYA and is not being disclosed by Karthikeyan. By implementing the normalized energy as parameter in Karthikeyan with same steps of defining…assigning…receiving…accepting as other parameters in Karthikeyan, the system of Karthikeyan would able to get the benefit of using 
As indicated by the office action, one of ordinary skill in the art would able to use the normalized energy in route assignment as disclosed by BHATTACHARYA in the system of Karthikeyan that defining…assigning…receiving…accepting…using a “one or more parameters which are linked to the performance of the network” and the defining…assigning…receiving…accepting… to us the normalized energy as one or more parameters, which the normalized energy is indirectly linked to the performance of the network”. Therefore, one of ordinary skill in the art would implement the teaching of BHATTACHARYA in the system of Karthikeyan to the claims.

In response to applicant’s argument in pages 17-18, the applicant asserts that “With respect to dependent claims 11-16, specifically cited paragraphs [0094]-[0096] and [0170] (see pages 13-14 of the Office Action) of Bhattacharya fails to disclose resilience, let alone defining a plurality of parameter value bins for resilience (as the parameter which is indirectly linked to the performance of the network).” Examiner respectively disagrees since as indicated by par. 94, 95, 96, 170 by BHATTACHARYA, depending on the energy on the route to indicate the route is stable and the route is more like or probability not failing during data transmission, which is implicitly indicating 

In response to applicant’s argument in pages 18-19, the applicant asserts that “With respect to dependent claims 17-19, specifically cited paragraphs [0095] and [0097] (see page 14 of the Office Action) of Bhattacharya fails to disclose determining, for each of the plurality of routes, a measure of a variance of the indirect parameter from the center of the range of parameter values of the assigned parameter value bin.” Examiner respectively disagrees since as indicated by the office action, the normalized of energy would indicating the center and the energy from the center would be the variance as the energy being consider as indirect parameter, which is being taught by BHATTACHARYA in par. 95, 97. As indicated in the office action and above, which the energy as one of a parameter being implemented as assigned parameter value bin in Karthikeyan. Therefore, the combination of Karthikeyan in view of BHATTACHARYA would teach the “determining, for each of the plurality of routes, a measure of a variance of the indirect parameter from the center of the range of parameter values of the 


In response to applicant’s argument in pages 19-20, the applicant asserts that “Claims 20 and 21 were rejected under 35 U.S.C. $103 as allegedly being unpatentable over Karthikeyan in view of Bhattacharya as applied to claims 1 and 6 above, and further in view of Andersson et al. (U.S. 9,936,406, hereinafter ““Andersson’’). This rejection should be reversed.” Examiner respectively disagrees.
As claim 20 recites “wherein the one or more parameters which is indirectly linked to the performance of the network indicates that traffic is only routed across a certain geographic area.”
And page 11 lines 28-35 of Karthikeyan discloses “…The capability look up table is used to choose one or more tunnels on a policy and availability basis. It maintains a list of tunnels available over time for bins of service requests to geographical regions…”, which would read on "wherein the one or more parameters which is linked to the performance of the network indicates that traffic is only routed across a certain geographic area,” with the exception of the parameter which is linked to the performance of the network indicates that traffic is only routed across a certain geographic area. As indicated in col. 13 lines 36-59, col. 10 lines 63-col. 11 lines 6 of ANDERSON, the transmission energy being associated with certain geographic area. Therefore, the energy as in BHATTACHARYA or parameter which is indirectly linked to the performance of the network implemented in Karthikeyan in assigning the route for 

In response to applicant’s argument in pages 20-21 regarding to claims 2, 3, 8, 9, as indicated from above, the combination of Karthikeyan and BHATTACHARYA teach claims 1, 6. Therefore, the combination of Karthikeyan, BHATTACHARYA, and BALARAMAN would teach the claims.

The rejection is maintained. 

Conclusion

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        12/17/2021
Conferees:
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466                
                                                                                                                                                                                        /FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),